TAYLOR, Judge.
The Attorney General, by letter, declines to file a brief and concedes error in this case as to failure to file a “statement of the evidence relied on.” He requests that the case be remanded on the basis of Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975). We find additional noncompliance of Armstrong in the matter of informing the probationer of the charges against him and in the giving of reasonable notice of such charges.
This cause is reversed and remanded for further proceedings consistent with the six due process requirements of Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), as listed in Armstrong, supra.
REVERSED AND REMANDED.
All the Judges concur.